INVESTORS CAPITAL HOLDINGS, LTD. 401(k) PROFIT SHARING PLAN PRE-ELECTION STATEMENT REGARDING SPECIAL INVESTMENT IN THE INVESTORS CAPITAL UNITIZED STOCK FUND You are receiving this pre-election statement because you are a participant in the Investors Capital Holdings, Ltd. 401(k) Profit Sharing Plan (the “Plan”), which is sponsored by Investor’s Capital Holdings, Ltd. (“ICH”). One of the investment alternatives offered to you as a participant in the Plan is the Investors Capital Unitized Stock Fund (the “Common Stock Fund”). When a Plan participant elects to invest all or a portion of his or her Plan balance in the Common Stock Fund, Wilmington Trust Retirement and Institutional Services Company, as the Non-Discretionary Corporate Trustee of the Plan (the “Trustee”) normally allocates shares of ICH common stock, $0.01 par value (“Common Stock”), to the Common Stock Fund at the then-current market price, using either shares purchased in the open market or shares held by the trustee, but not yet allocated to the Common Stock Fund. For a more complete description of the terms and conditions of the investment in Common Stock through the Fund, please refer to the Investors Capital Holdings Ltd. 401(k) Profit Sharing Plan prospectus. Additional copies of the prospectus are available from ICH upon request by calling Terry Erickson at 800-949-1422 ext. 4713. Certain stockholders of ICH (the “Selling Stockholders”) are currently engaged in a public offering of Common Stock (the “Public Offering”). The Public Offering is being underwritten by Investors Capital Corp. (“ICC”) on a best efforts basis. The shares of Common Stock sold in the Public Offering will be sold at a price to be agreed to by ICC, Sterne, Agee & Leach, Inc., acting as qualified independent underwriter under FINRA Rule 5121 and the Selling Stockholders (the “Public Offering Price”). In connection with the Public Offering, it is expected that the Trustee will be offered an opportunity to acquire for the Common Stock Fund up to 150,000 shares of Common Stock at the Public Offering Price. The shares acquired by the Trustee in the Public Offering would be allocated to the accounts of those Plan Participants who make the election (the “Special Election”) to have funds in their Vanguard Prime Money Market Account (“Money Market Account”) transferred into the Common Stock Fund to fund the purchase by the Trustee of Common Stock in the Public Offering. The Public Offering Price has not yet been established, and no orders to purchase interests in the Common Stock Fund in connection with the Offering will be solicited or accepted from Plan participants prior to the filing and distribution of a final prospectus disclosing the Public Offering Price. It is currently estimated that the Public Offering Price will be established and the priced prospectus filed and distributed in mid-
